345 S.W.3d 898 (2011)
STATE of Missouri, Respondent,
v.
Duane A. BEARD, Appellant.
No. WD 71539.
Missouri Court of Appeals, Western District.
August 30, 2011.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Mary H. Moore, Jefferson City, MO, for respondent.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, CYNTHIA L. MARTIN, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Duane Beard appeals from the trial court's judgment convicting him of murder in the first degree, assault in the first degree, and two counts of armed criminal action after a jury trial. Beard contends that the trial court erred in denying his motions for judgment of acquittal at the close of the State's evidence and at the close of all the evidence and accepting the jury's verdicts and sentencing Beard on the murder and assault charges because the State failed to establish beyond a reasonable doubt that Beard deliberated during any of the events that resulted in the death of Sherry Stewart. We affirm. Rule 30.25(b).